          Case 1:18-cv-00443-DAE Document 220 Filed 04/15/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

Jonathan Langley                           §
                                           §
vs.                                        §     NO: AU:18-CV-00443-DAE
                                           §
International Business Machines            §
Corporation

                               ORDER CLOSING CASE
      On April 14, 2020, the parties dismissed all claims in this case by joint stipulation

of dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Dkt. 219).

“Stipulated dismissals under Rule 41(a)(1)(A)(ii) . . . require no judicial action or approval

and are effective automatically upon filing.” Yesh Music v. Lakewood Church, 727 F.3d

356, 362 (5th Cir. 2013). As nothing remains to resolve, IT IS ORDERED that the case

is CLOSED.

SIGNED on April 15, 2020.



                                        DAVID A. EZRA
                                        UNITED STATES DISTRICT JUDGE
